Citation Nr: 1035080	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  08-12 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to nonservice-connected death pension benefits.

(The issues of service connection for the cause of the Veteran's 
death, and entitlement to an increased evaluation for post 
traumatic stress disorder (PTSD) for accrued benefits purposes, 
are addressed in a separate decision under the same docket 
number)


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The appellant and her friend


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1967 to January 
1971.  He died in December 2006.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, 
Florida.

In January 2010, the appellant testified before the undersigned 
Veteran's Law Judge (VLJ), seated at the RO.  A transcript was 
made and is included in the claims file.  

In January 2010, the Board remanded the issue currently on appeal 
to the RO for further development.  The record indicates that the 
RO complied with the Board's request, including the provision of 
the aforementioned Travel Board hearing.  As the RO complied with 
the January 2010 Remand directives, we will proceed to render a 
decision on the appellant's claim.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (noting the Board's duty to "insure [the 
RO's] compliance" with the terms of its remand orders).


FINDING OF FACT

The appellant's annual reported income exceeds the maximum annual 
income for death pension benefits for a surviving spouse.


CONCLUSION OF LAW

The criteria for the award of nonservice connected pension 
benefits are not met.  38 U.S.C.A. §§ 1541, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.3(a), 3.23, 3.271, 3.272, 3.273 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).   

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (where 
the law and not the evidence is dispositive the Board should deny 
the claim on the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA 
is not required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because undisputed facts render the claimant 
ineligible for the claimed benefit).
However, the Board notes that, during the pendency of this 
appeal, the appellant did not submit any paperwork detailing her 
financial information.  At the July 2010 Board hearing, the 
appellant testified as to some of her financial information.  The 
undersigned Veterans Law Judge then advised her to submit 
paperwork substantiating her testimony.  The record indicates 
that the appellant still has not submitted any documentation 
regarding her income.  The Board notes that the duty to assist in 
the development and the adjudication of claims is not a one-way 
street.  If an appellant wishes help, she cannot passively wait 
for it in those circumstances where she may or should have 
information that is essential in obtaining the evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Considering that the 
appellant was advised to submit documentation regarding her 
income and she has not done so, the Board finds that a remand to 
obtain such information is not necessary, especially as the 
appellant has provided testimony regarding her income and assets, 
and will proceed with the adjudication of the appeal.  

In Bryant v. Shinseki, --- Vet. App. ----, No. 08-4080 (Jul. 1, 
2010), the Court recently held that 38 C.F.R. 3.103(c)(2) (2009) 
requires that the Veterans Law Judge (VLJ) who conducts a hearing 
fulfill two duties to comply with the above the regulation.  
These duties consist of (1) the duty to fully explain the issues 
and (2) the duty to suggest the submission of evidence that may 
have been overlooked.  Here, during the hearing, the VLJ noted 
the basis of the prior determination and noted the element of the 
claim that was lacking to substantiate the claim for benefits.  
The VLJ specifically noted that the issue was one of income and 
whether or not the appellant qualified based on her income.  The 
VLJ noted that a statement regarding income and assets would be 
helpful, and the representative said one would be filed, but it 
was not.  In any event, the appellant credibly testified as to 
her income.  The representative and the VLJ then asked questions 
to ascertain the amount of the appellant's income as well to 
obtain information relating to any exclusions from income based 
on medical expense.  In addition, the VLJ sought to identify any 
pertinent evidence not currently associated with the claims 
folder that might have been overlooked or was outstanding that 
might substantiate the claim.  
Moreover, neither the Veteran nor her representative has asserted 
that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor 
identified any prejudice in the conduct of the Board hearing.  By 
contrast, the hearing focused on the element necessary to 
substantiate the claims and the Veteran, through her testimony, 
demonstrated that she had actual knowledge of the element 
necessary to substantiate her claims for nonservice connected 
death pension benefits.   As such, the Board finds that, 
consistent with Bryant, the VLJ complied with the duties set 
forth in 38 C.F.R. 3.103(c)(2) and that any error in notice 
provided during the Veteran's hearing constitutes harmless error.


II.  Entitlement to Nonservice-connected Death Pension

The surviving spouse of a veteran who meets wartime service 
requirements will be paid the maximum rate of pension, reduced by 
the amount of her countable income.  38 U.S.C.A. § 1541; 38 
C.F.R. §§ 3.23, 3.273.  Payments from any kind from any source 
shall be counted as income during the 12-month annualization 
period in which received, unless specifically excluded.  38 
C.F.R. § 3.271.

For the purpose of determining initial entitlement, the monthly 
rate of pension shall be computed by reducing the applicable 
maximum annual pension rate (MAPR) by the countable income on the 
effective date of entitlement and dividing the remainder by 12.  
38 C.F.R. § 3.273(a).  Nonrecurring income (income received on a 
one-time basis) will be counted, for pension purposes, for a full 
12-month annualization period following receipt of the income.  
38 C.F.R. § 3.271(c).

Basic entitlement to such pension exists if, among other things, 
the appellant's income is not in excess of the MAPR specified in 
38 C.F.R. § 3.23. 38 U.S.C.A.  § 1541(a), (b); 38 C.F.R. § 
3.3(a)(3).  The MAPR is published in Appendix B of VA Manual M21-
1 (M21-1) and is to be given the same force and effect as 
published in VA regulations.  38 C.F.R. § 3.21.  Effective 
December 1, 2006, the MAPR for an otherwise eligible claimant, 
without a dependent child, was $7,329.  Id. On December 1, 2007, 
the amount was increased to $7,498.  Id.  Effective December 1, 
2008, the MAPR for an otherwise eligible claimant, without 
dependent child, was changed to $7,933 and has remained unchanged 
since that time, as there was no cost of living adjustment for 
2010.  Id.

Income from Social Security Administration (SSA) benefits, to 
include Social Security disability payments, is not specifically 
excluded under 38 C.F.R. § 3.272, and therefore is included as 
countable income.  Certain unreimbursed medical expenses may be 
excluded from countable income for the same 12-month 
annualization period to the extent they were paid.  To be 
considered, the total expense must be in excess of five percent 
of the MAPR.  38 C.F.R. § 3.272.  Effective in December 2006, 
five percent of the MAPR was $366.  Subsequent to that, five 
percent is as follows: effective in December 2007, $375; and 
effective in December 2008, $397.

The Board notes that the Veteran's period of service service, 
lasting over ninety days during a period of war, met the wartime 
service requirements necessary to support the appellant's claim.  
38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

At the July 2010 Board hearing, the appellant testified that her 
sole source of income was $1400 per month in Social Security 
disability payments.  That amount, when annualized, is $16,800, 
well above the income limits of any year during the appellate 
period.  Regarding medical expenses, the appellant stated that 
her Medicaid premium was 96.40 per month ($1,156.80 per year).  
She also stated that she went to the doctor every two months, 
paying a copay of $30 each time (approximately $180 per year).  
She also indicated paying $300 three times a year for epidural 
treatment ($1200 per year).  Also, she stated that she had filled 
her prescriptions earlier that month at a cost of $801, but did 
not mention how often she had these prescriptions filled or if 
any of her prescription costs would be reimbursed through 
insurance.  As the appellant has not supplied this necessary 
information, the Board will treat the cost of these prescriptions 
as a one-time expense.  Therefore, the appellant's medical 
expenses, as testified to at the July 2010 Board hearing, total 
$3337.80.  Although said expenses exceed five percent of the 
MAPR, totaling $397 in the most recent adjustment, even if they 
are deducted from her annual income of $16,800, her adjusted 
annual income of $13,462.20 still exceeds the maximum amount 
authorized by MAPR.  

Thus, the preponderance of the evidence is against the 
appellant's claim for improved death pension as her countable 
income exceeds the income limits established by law for 
eligibility of improved death pension benefits.  Consequently, 
the appellant's claim must be denied.


ORDER

Entitlement to nonservice-connected death pension benefits is 
denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


